

Exhibit 10.18


TOLL BROTHERS, INC.
STOCK INCENTIVE PLAN FOR EMPLOYEES (_____)
RESTRICTED STOCK UNIT AGREEMENT
(TOTAL SHAREHOLDER RETURN PERFORMANCE BASED)


This Restricted Stock Unit Agreement (this “Agreement”) documents the grant of a
number of Restricted Stock Units (the “RSUs”) as set forth on Schedule A
attached hereto by Toll Brothers, Inc. (the “Company”) pursuant to the terms of
the Toll Brothers, Inc. Amended and Restated Stock Incentive Plan for Employees
(2014) (the “Plan”), on this _____ day of ________________ (the “Date of Grant”)
to ______________ (the “Grantee”). Subject to the terms of the Plan and this
Agreement, each RSU represents the right to receive one share of Common Stock at
the date specified herein, or such greater or lesser number of shares of Common
Stock as provided in Schedule A hereto (the “Shares”).
1.Definitions. All capitalized terms contained in this Agreement shall have the
meaning set forth in the Plan unless otherwise defined herein (including
Schedule A) or as may be required by the context.
2.Performance-Based Vesting. The RSUs shall, except to the extent greater
vesting is provided for under the terms of the Plan or as set forth in this
Agreement, become vested and Grantee shall be entitled to receipt of the Shares
subject to the RSUs only if the performance metrics described in Schedule A,
attached hereto and made a part hereof, are satisfied; subject to the Grantee’s
continued employment through the applicable Vesting Dates.
3.Vesting Upon Death or Disability. Notwithstanding any of the provisions in
Section 2, the Target Award with respect to any non-completed TSR Measurement
Period shall become fully vested in the event the Grantee’s service as an
employee or as a member of the Board of the Company terminates by reason of the
Grantee’s death, or by reason of the Grantee’s “disability” (as hereinafter
defined).
For purposes of this Agreement, the term "disability" shall mean any condition
that would qualify as a "disability" as that term is defined in the Plan, or any
other condition that the Committee determines to be a medically determinable
physical or mental impairment which can be expected (a) to prevent the Grantee
from being able to perform his usual duties (or another job deemed appropriate
by the Committee taking into account the Grantee's education, prior experience
and past earnings) and (b) to last for one year or longer.
4.Vesting Upon Change of Control. Notwithstanding any of the provisions of
Section 2, the Target Award with respect to any non-completed TSR Measurement
Period shall become fully vested in the event there is a Change of Control while
Grantee is employed by or a member of the Board of the Company.
5.Delivery of Shares. The Shares shall be delivered to Grantee (or the person to
whom ownership rights may have passed by will or the laws of descent and
distribution), as follows:



--------------------------------------------------------------------------------



a)If the RSUs become vested under Section 2, the Shares subject to the vested
RSUs shall be delivered at the times set forth on Schedule A;
b)If the RSUs become vested under Section 4, the Shares subject to the RSUs
shall be delivered upon the occurrence of a Change of Control; and
c)If the RSUs become vested under Section 3, the Shares subject to the RSUs
shall be delivered on the date of Grantee’s termination of employment with, or
as a member of the Board of, the Company due to death or disability; provided,
however, that delivery of the Shares by reason of Grantee’s termination of
employment shall be delayed until the six (6) month anniversary of the date of
Grantee’s termination of employment if and to the extent necessary to comply
with Code Section 409A(a)(B)(i), and the determination of whether or not there
has been a termination of Grantee’s employment with the Company shall be made by
the Committee consistent with the definition of “separation from service” (as
that phrase is used for purposes of Code Section 409A, and as set forth in
Treasury Regulation Section 1.409A-1(h)).
The Company shall, without payment from Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) for the
Shares, other than any required withholding taxes, as provided in Section 10,
below, (i) deliver to Grantee (or such other person) a certificate for the
Shares being delivered or (ii) if consented to by Grantee (or such other
person), deliver electronically to an account designated by Grantee (or such
other person) the Shares being delivered, in either case without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, consistent with the terms of the Plan. The Company may
condition delivery of the Shares upon the prior receipt from Grantee (or such
other person) of any undertakings which it may determine are required to assure
that the Shares being delivered are being issued in compliance with federal and
state securities laws. The right to any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the fair market
value of a Share on the date the Share would otherwise have been delivered, as
determined by the Committee. Notwithstanding anything to the contrary herein, in
the event of a Change of Control, the Grantee shall receive, at the time that
delivery of the Shares is provided for hereunder, the Shares and/or such other
property or other consideration as is appropriate so that the Grantee receives,
as of such date of delivery, whatever the Grantee would have received had the
Grantee held the Shares at the time of the Change of Control.
6.Dividends. Grantee shall not be entitled to any cash, securities or property
that would have been paid or distributed as dividends with respect to the Shares
subject to this Agreement prior to the date the Shares are delivered to Grantee;
provided, however, that the Company shall keep a hypothetical account in which
any such items shall be recorded, and shall pay to Grantee the amount of such
dividends in kind on the same date and to the same extent (if at all) that the
Shares to which such payments or distributions relate are required to be
delivered under this Agreement.
7.Forfeiture. If Grantee’s service as an employee or as a member of the Board of
the Company terminates for any reason other than death or disability, then upon
that termination Grantee shall forfeit all RSUs that have not become vested on
or before the date of such termination, and no Shares shall be delivered nor
payment made in respect of such RSUs. This paragraph shall not affect Grantee’s
rights under Paragraph 4, if applicable.



--------------------------------------------------------------------------------



8.Non-Transferability of the RSUs. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of the RSUs at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, the RSUs may be
transferred by will or by the laws of descent and distribution.
9.Rights of Grantee. Grantee shall have none of the rights of a shareholder at
any time prior to the delivery of the Shares subject to this Agreement, except
as expressly set forth in the Plan or herein.
10.Withholding Taxes. Grantee shall be responsible to pay to the Company the
amount of withholding taxes as determined by the Company on the date the Shares
are delivered. At the Grantee's option, Grantee shall have the right to
relinquish to the Company a portion of the Shares having a fair market value,
based on the closing price of the Common Stock on the NYSE on such delivery
date, equal to the amount the Grantee would otherwise be required to pay to the
Company on such delivery date by reason of applicable withholding taxes, in lieu
of paying that amount to the Company in cash. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld for federal, state or local law in
connection with this Agreement.
11.Notices. Any notice to the Company under this Agreement shall be made in care
of the Committee to the office of the General Counsel, at the Company’s main
offices. All notices under this Agreement shall be deemed to have been given
when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
12.Securities Laws. The Committee may from time to time impose any conditions on
the Shares as it deems necessary or advisable to ensure that Shares are issued
and resold in compliance with the Securities Act of 1933, as amended.
13.Grant of RSU Not to Affect Service. The grant of the RSUs shall not confer
upon Grantee any right to continue as an employee of the Company or to serve in
any other capacity for the Company or any Affiliate.
14.Amendment to Agreement; Acceleration. Notwithstanding anything contained
herein to the contrary, the Committee shall have the authority to amend or
modify the terms and conditions set forth in this Agreement if the Committee
determines, at its discretion, that any such amendment or modification is
necessary or appropriate; provided, however, that the terms of this Agreement
may not be changed in a manner that is unfavorable to Grantee without Grantee’s
consent.
15.Miscellaneous.
a)The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
b)Grantee acknowledges receipt of a copy of the Plan prospectus, included in
which is a summary of the terms of the Plan. The summary contained therein is
qualified in its entirety by reference to the terms of the Plan, copies of which
are available with the Company’s public filings with the United States
Securities and Exchange Commission at www.sec.gov, or by oral or written request
directed to the Company. Grantee represents that he is familiar with the terms
and provisions of the Plan,



--------------------------------------------------------------------------------



and hereby accepts the RSUs, subject to all of the terms and provisions thereof.
Grantee agrees to hereby accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions arising under the Plan or
this Agreement.
c)This Agreement may be executed in one or more counterparts and shall become
effective when one or more counterparts taken together bears the signature of
all the parties listed below.
d)The validity, performance, construction and effect of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.


IN WITNESS WHEREOF, the Company has granted this Award Agreement as of the day
and year first above written.


TOLL BROTHERS, INC.                GRANTEE:


By: _______________________________        _____________________________







--------------------------------------------------------------------------------



SCHEDULE A


[Target Number of Total Shareholder Return Performance-Based RSUs]
1.[Definitions]
2.[Description of Vesting Dates]
3.[Description of Determination of Award]
4.[Description of Settlement of RSUs]



